It is with regret that I dissent from the majority opinion of the Court in so far as that opinion attempts to justify the action of the trial court in overruling the demurrer to the first count of the amended declaration.
I cannot agree with the construction of the covenant of the lease as to the replacement of structures on the leased premises which have been destroyed or injured by fire. As suggested in the majority opinion, the lease itself is not a part of the record. However, the allegations of the amended declaration as to the covenants dealing with repair and replacement read:
    "Said defendant covenanted and agreed that it * * * would keep all of the buildings and structures situate upon said leased premises in as good repair as they were at the time of said lease until the expiration thereof and that during the life of said lease the said defendant would keep the same properly insured against loss or damage by fire and would replace any of the structures on said premises as of the date of said lease that should be destroyed or injured by fire during the life thereof."
Evidently the count is based upon the theory that, under the covenant of the lease as to the replacement, defendant was bound to replace the two buildings destroyed by fire and the assignment of the lease to the Semet-Solvay Company created an anticipatory breach of the covenant so that plaintiffs were to await the expiration of the lease before instituting their action. It is to be noted that the lease does not express any particular date for the replacement of any building destroyed by fire. It simply provides *Page 241 
the duty of replacement of any structures on the leased premises as of the date of the lease which should be destroyed or injured by fire during the life thereof. With all deference to my brethren who have joined in the majority opinion, I feel constrained to say that this language means exactly what it says. And therefore, in the absence of the application of the doctrine of anticipatory breach, no action based upon a claimed failure of the defendant to replace the buildings destroyed by fire could possibly accrue before the expiration of the lease. In Colhoun v. Wilson, 27 Gratt. Va. 639, the court held that under a covenant of a lease requiring the lessee to repair, which specified no time, the said lessee had to the end of the lease to make repair. Notwithstanding this decision of the Virginia court, it seems to me that the better rule is that under a covenant to repair, which states no definite time, the tenant must make needed repairs within a reasonable time. SeeWebster v. Nosser, 2 Daly's Reports 186. If it is true, as stated in the opinion in the Colhoun case, the tenant has until the end of the lease to make repairs, a fortiori the duty to replace should await the expiration of the lease. Obviously, the best interests of the landlord would require that repairs be made at such times during the life of the lease as the condition of the property may require. On the other hand, it is to the best interests of the landlord that, where a tenant has the duty to replace, the replacements be made near the expiration of the lease. It seems quite apparent to me that where property is allowed to go into disrepair, in many places it will depreciate rapidly in value, but where a replacement is made shortly before the end of the lease, that replacement would be of more value to the landlord than if it had been made at some earlier time during the lease. In Chipman v. Emeric,5 Cal. 49, 63 Am. Dec. 80, the court held that a covenant to rebuild a wharf, which specified no particular time, may be complied with at any time before the expiration of the lease.
However, plaintiffs' counsel say that if the construction, which I am suggesting here, should be placed upon the covenant, the landlord, nevertheless, has the right to maintain *Page 242 
this action because by the assignment to Semet-Solvay Company, the defendant has created an anticipated breach. This position, however, does not conform with the law in this state governing the duties and liabilities of a lessee who assigns his interest in a lease, where the lessor has assented thereto, or, as in the instant case, the lease contains no inhibition against assignment.
Upon careful consideration, I do not think that the assignment of the instant lease operated to accelerate the time for the performance of the covenant to replace, nor did it in any way diminish the duties and obligations of the lessee under the covenant. In this state an assignee of a lease must take notice of all of its covenants and is liable for the breach of any covenant where the title is held by him. West VirginiaCentral  P. R. Co. v. McIntire, 44 W. Va. 210, 28 S.E. 696, Pt. 3, Syl. See also, Kanawha-Gauley Coal  Coke Co. v. Sharp,73 W. Va. 427, 430, 80 S.E. 781, 52 L.R.A. (N.S.) 968, Ann. Cas. 1916E, 786. Under these cases, I do not think the assignment constituted a breach of covenant. It follows that, as disclosed by the allegations of the first count, this action has been prematurely brought, and the demurrer to said count should have been sustained.
Judge Fox joins in this dissent.